UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 29, 2007 (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 1-9824 (Commission File Number) 52-2080478 (I.R.S. Employer Identification No.) 2100 Q Street Sacramento, CA 95816 (Address of principal executive offices, zip code) Registrant’s telephone number, including area code (916)321-1846 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. (b)On November 29, 2007, the registrant announced that Hai Nguyen, the registrant’s internal audit director, will become the controller and principal accounting officer effective February 29, 2008. He is replacing Larry Edgar, who announced plans in September to become managing partner of Edgar & Associates, a family-owned business. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. November 30, 2007 The McClatchy Company /s/ Patrick J. Talamantes Patrick J. Talamantes Vice President and Chief Financial Officer
